Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 06/14/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 7-9 , filed 06/14/2022, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As persuasively argued by the Applicant, none of the prior art of record discloses in combination with the other limitations of the claim  generating a plurality of output image patches based on classifying each pixel of each of the plurality of image patches into one of the plurality of classes, wherein a first pixel of an output image patch of the plurality of output image patches is classified into a first class of the plurality of classes and a second pixel of the output image patch is classified into a second class of the plurality of classes; and generate a probability heatmap from the plurality of output image patches, wherein the probability heatmap is overlaid over the histological image, wherein the probability heatmap assigns a color to each pixel in the histological image based on the one class into which that pixel was classified.
As discussed in the previous office action the closest prior art of record is Liu et al. Detecting Cancer Metastases on Gigapixel Pathology Images, and upon further search the Examiner discovered Veidman et al. US 2020/0372635 (hereinafter “Weidman”) which as seen in figure 1 discloses computing slide-level tissue types for a tissue image of a patient using image patches and for training one or more classifiers for analysis of the tissue image, further teaching using a probability heatmap corresponding to certain patches of the plurality of tissue images (see paragraph 0033). However Liu nor Veidman do not explicitly disclose the limitations addressed above and therefore the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669